271 F.2d 126
Harold Franklin CLIFF, Appellant,v.UNITED STATES of America, Appellee.
No. 17683.
United States Court of Appeals Fifth Circuit.
October 30, 1959.
Rehearing Denied November 28, 1959.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Judge.
Zach H. Douglas, Damon G. Yerkes, Jacksonville, Fla., for appellant.
John E. Palmer, Asst. U. S. Atty., Jacksonville, Fla., Richard Kelly, Asst. U. S. Atty., Tampa, Fla., James L. Guilmartin, U. S. Atty., Tampa, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The only question presented is the sufficiency of the evidence of guilt to sustain the judgment of conviction. In our opinion it was sufficient. The judgment is


2
Affirmed.